DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CN 108620395.
‘395 teaches a cleaning device comprising a drive rod (1, 3) and at least two cleaning brush heads (10) and a connection member (8, 2).  The drive rod and the cleaning brush heads are all fixed on the connection member and the fixing points of the cleaning brush heads and the connection member are located at two ends of a mounting point between the drive rod and the connection member.  
With regards to claim 2, the drive rod is telescopic rod (1 and 3).
With regards to claim 3, the drive rod comprises a first rod body (1) and a second rod body (3).  The first rod body and the second rod body are sleeved with each other, and the first rod body and the second rod body are telescoped sleeved with each other.  

With regards to claim 5, the cleaning device comprises two cleaning brush heads and they are located at two ends of the connection member.  The connection member comprises a third rod body (figure 2, smaller diameter of 8) and a fourth rod body (figure 2, larger diameter of 8). The third and fourth body are telescopically sleeved.  
With regards to claim 6, there is a lock (17) on the connection member for locking the third and fourth rod bodies in a position.  
With regards to claim 11, ‘395 teaches a cleaning device comprising a drive rod (1, 3) and at least two cleaning brush heads (10) and a connection member (8, 2).  The connection member is telescopic (figure 2 shows the different diameters of 8 that slide together).  The drive rod and the cleaning brush heads are all fixed on the connection member and the fixing points of the cleaning brush heads and the connection member are located at two ends of a mounting point between the drive rod and the connection member.  
With regards to claim 12, the drive rod is telescopic (1, 3).
With regards to claim 13, the drive rod comprises a first rod body (1) and a second rod body (3).  The first rod body and the second rod body are sleeved with each other, and the first rod body and the second rod body are telescoped sleeved with each other.  
With regards to claim 14, the first and second rod body are inherently hollow since they are telescoping and would have to be hollow to allow for the rod to retract.  
With regards to claim 15, the cleaning device comprises two cleaning brush heads and they are located at two ends of the connection member.  The connection member comprises a third rod body (figure 2, smaller diameter of 8) and a fourth rod body (figure 2, larger diameter of 8). The third and fourth body are telescopically sleeved.  
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 and 17-198 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘395 in view of Jaeger (PGPub 20080172810).
‘395 teaches all the essential elements of the claimed invention however fails to teach that the brush heads are roller shaped and comprise a bearing and cleaning sleeve.  Jaeger teaches a cleaning device with roller shaped brush heads (11) that comprise bearings with an inner ring (59) and an outer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘395 so that they cleaning brush heads are roller shaped and rotate via ball bearing as taught by Jaeger to allow for a more thorough cleaning since it would provide more surface area than a flat brush.  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘395 and Jaeger so that the brush comprises a sleeve as taught by Jaeger to allow for easy replacement when worn.  Additionally, it would have been obvious to one of skill in the art to replacing the bristles of Jaeger with rubber bristles to prevent any scratching from occurring to the surface being cleaned.  
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘395 in view of Hawkins (PGPub 20190351458).
‘395 teaches all the essential elements of the claimed invention however fails to teach having a drive unit as claimed.  Hawkins teaches a drive unit with a main rod (114), a switch (148), a charging terminal (138, 136), a power storage member (134), a drive member (30) and a drive shaft (120).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘395 so that is comprises a drive unit as taught by Hawkins to allow for the device to be used without water supply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723